Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,562,074. Although the claims at issue are not identical, they are not patentably distinct from each other as follows:

16/733,601 (present application)				USP 10,562,074
A microchip, comprising 
a first fluid channel through which a first fluid flows, wherein the first fluid comprises of a plurality of microparticles
a first fluid channel through which a first fluid flows in a first direction, wherein the 

a branch channel in communication with the first fluid channel via a first communication opening
a switching portion communicated with an actuator to generate a pressure to deflect a selected microparticle of the plurality of microparticles into the branch channel
a switching portion communicated with an actuator to generate a pressure to deflect a selected microparticle of the plurality of microparticles into the branch channel
a second fluid channel in communication with the branch channel via a second communication opening in the branch channel
a second fluid channel in communication with the branch channel via a second communication opening in the branch channel
a second fluid flows from the second fluid channel to the second communication opening
a second fluid flows from the second fluid channel to the second communication opening
the second fluid channel is perpendicular to the branch channel
the second communication opening is downstream of the first communication opening


Both sets of claim limitations include a first fluid channel, a branch channel, a switching portion, a second fluid channel where the second fluid channel orientation is an obvious variant.



Allowable Subject Matter
Claims 1-14 and 16-20 are allowed in view of a Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a microparticle sorting device comprising a microchip and an actuator and a first fluid channel with a branch channel. The closest prior art does not disclose or make obvious a switching portion communicated with the actuator to generate a pressure to deflect a selected microparticle of the plurality of microparticles into the branch channel; and a second fluid channel in communication with the branch channel via a second communication opening in the branch channel, wherein a second fluid flows from the second fluid channel to the second communication opening, and the second fluid channel is perpendicular to the branch channel in conjunction with the other structures in claim 1. This is distinct from the prior art in that the cited prior art only discloses a first fluid channel with a branch channel. The present invention teaches switching portion communicated with an actuator and a second fluid channel in communication with the branch channel via a second communication opening in the branch channel where the second fluid channel is perpendicular to the branch channel.
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art discloses a microchip with a single substrate. The closest prior art does not disclose or make obvious the first fluid channel comprises a first substrate layer and a second substrate layer, and the second fluid channel comprises a third substrate layer in conjunction with the other structures in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Rejection under USC 112
Regarding the rejection of claim 18 under USC 112, the rejection has been withdrawn due to Applicant’s amendment.
Rejection under USC 102
Regarding the rejection of claims 1-20 under USC 102, the rejection has been withdrawn due to Applicant’s argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655